UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

       v.                                                      DECISION AND ORDER
                                                                  09-CR-135S (2)

MOHAMED TAHER,

                     Defendant.



                                     I. INTRODUCTION

       Presently before this Court is Defendant Mohamed Taher’s pro se motion for

disclosure of grand jury materials to assist in his filing of a motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255.        (Docket No. 590.) Taher seeks these

materials to challenge his conviction for engaging in a Continuing Criminal Enterprise

(“CCE”), 21 U.S.C. § 848 (a)(1).       (Docket No. 431.)     In particular, Taher intends to

attack the instructions given and information provided to the grand jury that led to its return

of the CCE charge in the superseding indictments against him.        (Docket Nos. 147, 197.)

The government opposes the motion.          (Docket No. 597.) For the following reasons,

Taher’s motion is denied.

                                     II. BACKGROUND

       On April 27, 2011, a federal grand jury returned a six-count Third Superseding

Indictment against Taher. (Docket No. 197.) Count 1 charged Taher with engaging in

a CCE between January 2006 and May 2007, in violation of 21 U.S.C. § 848 (a). Counts

2 and 3 charged Taher with conspiring to distribute (Count 2) and conspiring to import

                                              1
(Count 3) 100 kilograms or more of marijuana during the same time period, in violation of

21 U.S.C. §§ 846 and 963. Count 4 charged Taher with bulk cash smuggling on or about

January 6, 2006, in violation of 31 U.S.C. §§ 5332 (a)(1) and (b) and 18 U.S.C. § 2.

Count 5 charged Taher with making a false statement on April 14, 2007, in violation of 18

U.S.C. § 1001 (a)(2). Count 6 charged Taher with aggravated identity theft on April 14,

2007, in violation of 18 U.S.C. § 1028A (a)(1).

      Trial began on June 13, 2013, and concluded on July 11, 2013. Upon the close

of the government’s proof, this Court denied Taher’s Rule 29 motion. (Docket No. 421.)

The jury subsequently found Taher guilty on Counts 1, 2, 3, 5, and 6. (Docket No. 431.)

It acquitted him on Count 4. Id. As to Counts 2 and 3, the jury found that Taher

conspired to distribute, and conspired to import, at least 50 kilograms but less than 100

kilograms of marijuana, as opposed to the 100 kilograms or more of marijuana charged

in the indictment. Id.

      On March 30, 2014, this Court vacated Taher’s convictions on Counts 2 and 3 after

finding that they are lesser included offenses of the CCE charge in Count 1. See United

States v. Taher, No. 09-CR-135S (2), 2014 WL 1315254, at *2 (W.D.N.Y. Mar. 30, 2014);

see Rutledge v. United States, 517 U.S. 292, 307, 116 S. Ct. 1241, 1250-51, 134 L.Ed.2d

419 (1996) (requiring that lesser included conspiracy offenses of a continuing criminal

enterprise conviction be vacated).

      On April 2, 2014, this Court sentenced Taher to, inter alia, an aggregate term of

300 months’ imprisonment and 5 years’ supervised release for his convictions on Counts

1, 5, and 6. The United States Court of Appeals for the Second Circuit affirmed Taher’s


                                            2
convictions and sentence on September 28, 2016. See United States v. Taher, 663 Fed.

Appx. 28 (2d Cir. Sept. 28, 2016). The United States Supreme Court denied Taher’s

petition for writ of certiorari on February 21, 2017. See Taher v. United States, 137 S.

Ct. 1110, 197 L. Ed. 2d 213 (2017).

                                     III.   DISCUSSION

A.     Proceedings Before the Grand Jury

       The grand jury is its own constitutional fixture, separate from all three branches of

government.       See United States v. Williams, 504 U.S. 36, 47, 112 S. Ct. 1735, 118 L.

Ed. 2d 352 (1992).     It acts as a referee of sorts between the government and the people.

Id. at 47.    It has broad investigative power and can Ainvestigate merely on suspicion that

the law is being violated, or even because it wants assurance that it is not.@        United

States v. R. Enters., Inc., 498 U.S. 292, 297, 111 S. Ct. 722, 726, 112 L. Ed. 2d 795

(1991).      The grand jury can keep secret the targets of its investigation, can rely on

evidence obtained in violation of the Fourth and Fifth Amendments, and can consider

hearsay testimony.      See United States v. Calandra, 414 U.S. 338, 346, 350, 94 S. Ct.

613, 38 L. Ed. 2d 561 (1974) (reaffirming the Court’s “disinclination to allow litigious

interference with grand jury proceedings”).       The judiciary=s relationship with the grand

jury is largely administrative and supervisory—convening the body, administering oaths,

issuing subpoenas—but courts do retain authority to dismiss returned indictments.       See

id. at 48.

       Dismissal of an indictment due to defects in grand jury proceedings is Athe most

drastic remedy, and thus is rarely used.@     United States v. Dyman, 739 F.2d 762, 768


                                              3
(2d Cir. 1984); see also United States v. Costello, 350 U.S. 359, 363, 76 S. Ct. 406, 100

L. Ed. 397 (1956) (“An indictment returned by a legally constituted and unbiased grand

jury, like an information drawn by the prosecutor, if valid on its face, is enough to call for

trial of the charge on the merits.”).   Courts may, however, remedy misconduct before the

grand jury that prejudices a defendant when prosecutors violate one of the Afew, clear

rules which were carefully drafted and approved by [the United States Supreme Court]

and by Congress to ensure the integrity of the grand jury=s functions.@        United States v.

Mechanik, 475 U.S. 66, 74, 106 S. Ct. 93, 89 L. Ed. 2d 50 (1986)(O=Connor, J.

concurring); Bank of Novia Scotia v. United States, 487 U.S. 250, 254, 108 S. Ct. 2369,

101 L. Ed. 2d 228 (1998) (Aas a general matter, a district court may not dismiss an

indictment for errors in grand jury proceedings unless such errors prejudiced the

defendants@).    Dismissal is appropriate A>if it is established that the violation substantially

influenced the grand jury=s decision to indict,= or if there is >grave doubt= that the decision

to indict was free from the substantial influence of such violations.@          Bank of Novia

Scotia, 487 U.S. at 256 (quoting Mechanik, 475 U.S. at 78).

       A presumption of regularity therefore attaches to grand jury proceedings.            See

United State v. Rankin, No. 3:18-cr-272 (JAM), 2019 WL 6044741, at *14 (D. Conn. Nov.

15, 2019) (citing United States v. Leung, 40 F.3d 577, 581 (2d Cir. 1994)).          Disclosure

of grand jury materials is permitted only when a defendant demonstrates a particularized

“compelling necessity” that outweighs the government’s strong interest in secrecy.

United States v. Proctor & Gamble Co., 356 U.S. 677, 682-83, 78 S. Ct. 983, 2 L. Ed. 2d

1077 (1958); see also Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 221-22,


                                               4
99 S. Ct. 1667, 60 L. Ed. 2d 156 (1979).           Purely conclusory or speculative allegations

will not do.   See United States v. Richards, 94 F. Supp. 2d 304, 314 (E.D.N.Y. 2000)

(“The strong presumption of regularity in grand jury proceedings cannot be outweighed

by purely conclusory or speculative allegations of misconduct.”).

B.      Taher’s Motion for Grand Jury Disclosure

        Taher seeks access to grand jury materials to discover the genesis of the CCE

count against him.      He wants to know why the count was returned, how the grand jury

was instructed, who was identified as participating, and what predicate offenses were

presented.     (Docket No. 590.)        The government contends that Taher has failed to

establish that he is entitled to such information. 1 (Docket No. 597.)

        It is well settled that a properly-returned indictment cannot be challenged on the

basis that inadequate or incompetent evidence was presented to the grand jury.                     See

Costello, 350 U.S. at 363-64; Williams, 487 U.S. at 261 (holding that Athe mere fact that

evidence itself is unreliable is not sufficient to require a dismissal of the indictment@).

Further still, the United States Supreme Court has warned that A[a] complaint about the

quality or adequacy of the evidence can always be recast as a complaint that the

prosecutor=s presentation was >incomplete= or >misleading.=@ Williams, 504 U.S. at 54.

        This is what Taher suggests here.         He seeks the grand jury materials to challenge

the adequacy and competency of the evidence presented and the instructions given to

the grand jury.    But entertaining such challenges Awould run counter to the whole history



1 As noted in the government’s response, Taher was provided certain grand jury transcripts in advance of
trial, including the transcripts of testimony from at least eight witnesses. (Docket No. 597, pp. 6-7.)

                                                   5
of the grand jury institution, and neither justice nor the concept of a fair trial requires it.@

Id. at 54-55 (citing Costello, 350 U.S. at 364).         And in any event, Taher makes no

particularized allegation or showing of prosecutorial misconduct or any other actionable

irregularity before the grand jury.     His motion must therefore be denied.      See Rankin,

2019 WL 6044741, at *14 (“[A]n indictment is not subject to challenge or dismissal simply

because a defendant doubts the validity of what evidence was presented to the grand

jury.”)

                                      IV.    CONCLUSION

          Taher has failed to set forth a valid particularized need for the grand jury materials

he seeks, and certainly not one that outweighs the strong interests in maintaining the

secrecy of grand jury proceedings.          His motion for disclosure of grand jury materials

must therefore be denied.

                                            V.   ORDER

          IT HEREBY IS ORDERED, that Defendant’s Motion for Disclosure (Docket No.

590) is DENIED.

          SO ORDERED.


Dated:      February 20, 2020
            Buffalo, New York
                                                                s/William M. Skretny
                                                              WILLIAM M. SKRETNY
                                                             United States District Judge




                                                 6
